This is a suit for rent in which the plaintiffs obtained judgment for $138.50. The only issue presented by this appeal is an alleged credit of $25, for defendant concedes an indebtedness of $113.50.
The evidence is confusing and conflicting. The rent due by defendant was $25 per month, which was often paid in installments. No receipts were produced for any of the payments, and no account appears to have been kept by either party except a memorandum book by the witness Albert Williams, who collected the rent for plaintiff. Defendant complains of the use of this book, which was not introduced in evidence. We see no objection to his referring to the entries therein, which, according to the testimony, were made contemporaneous with the collections, as a moans of refreshing his memory. Wigmore on Evidence (2d Ed.) vol. 11, §§ 758 et seq. and 800; Kendall v. Bean, 12 Rob. 407; Flower v. Downs, 6 La.Ann. 538. The trial court evidently believed this witness and rendered judgment accordingly. We cannot see any reason to disturb that judgment.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.